Citation Nr: 0408304	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for allergic rhinitis 
(claimed as hay fever).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for asthma and hay fever.

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran is advised that VA will notify him if further 
action is required on his part.


REMAND

The veteran's claims file includes a September 1941 statement 
from his private physician that shows that he had a childhood 
history of treatment for asthma.  His service medical records 
show that asthma and hay fever were conditions noted at the 
time of his entry into active duty in September 1942.  
According to the records, the veteran received inpatient 
treatment during service for asthma and hay fever symptoms in 
June 1943 and was deemed by the service physicians to be 
unfit for military service due to hay fever.  He was 
medically discharged from active duty in August 1943.  
According to contemporary medical records associated with the 
claims file, he currently experiences recurrent asthma 
attacks as well as chronic breathing problems due to asthma 
and allergic rhinitis.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Aggravation of a preexisting condition is 
defined by the applicable law as an increase in disability 
during service that is not specifically attributable to the 
natural progress of the disease.  38 U.S.C.A. §§ 1153 (West 
2002).  As noted previously, the veteran's service medical 
records show that he had a pre-service history of asthma and 
hay fever, that he was hospitalized for his asthma and hay 
fever within his first year of active duty, and that he was 
discharged from service shortly afterwards on account of hay 
fever.  It is necessary, therefore, to address the question 
of whether his preexisting conditions were aggravated by 
active service.  Current medical records associated with the 
claims file are insufficient for the Board to make this 
factual determination.  Thus, the case should be remanded to 
the RO for additional evidentiary and procedural development 
in this regard.  The case should be developed in accordance 
with the provisions of the Veterans Claims Assistance of Act 
of 2000 (VCAA).  Thereafter, the veteran should be scheduled 
for a medical examination in which an opinion should be 
obtained addressing the issue of whether there was 
aggravation of his asthma and hay fever during active duty.

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if he is required to take 
further action.

In view of the foregoing discussion, the claim is REMANDED to 
the RO for the following development:

1.  Ensure that all provisions of the 
VCAA are properly applied in the 
development of the claim.

2.  The RO should contact the veteran 
and request that he provide a detailed 
list of the names and addresses of all 
of his health care providers, both VA 
and private, who treated him for asthma 
and hay fever.  Thereafter, the RO 
should contact these health care 
providers and request that they furnish 
copies of the veteran's pertinent 
medical records not already associated 
with the evidence.

3.  Thereafter, the RO should schedule 
the veteran for a VA medical examination 
by an appropriate specialist.  The 
veteran's claims file should be made 
available for the examiner's review in 
conjunction with the examination.  The 
report of the examination must include 
responses to each of the following 
items:

(a.)  What is the veteran's current 
diagnosis as it pertains to his 
history of asthma?  Based on a 
review of the veteran's pertinent 
medical history, did his 
preexisting asthma undergo a 
permanent worsening during military 
service beyond the natural progress 
of this disease?   

(b.)  What is the veteran's current 
diagnosis as it pertains to his 
history of hay fever (allergic 
rhinitis)?  Based on a review of 
the veteran's pertinent medical 
history, did the veteran's 
preexisting hay fever undergo a 
permanent worsening during military 
service beyond the natural progress 
of this disease?   

4.  Upon completion of the above, the 
claims file should be reviewed to ensure 
that all notice and duty-to-assist 
provisions of VCAA are properly applied 
in the development of the claim.  
Afterwards, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for asthma and 
allergic rhinitis.  

5.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished with a Supplemental Statement 
of the Case discussing the pertinent 
evidence and laws and regulations and 
allowed an opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


